UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6252
MELVIN QUICK,
                Defendant-Appellant.
                                       
        On Remand from the United States Supreme Court.
                     (S. Ct. No. 02-7089)

                      Submitted: July 23, 2003

                      Decided: August 18, 2003

        Before MOTZ and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Melvin Quick, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. QUICK
                              OPINION

PER CURIAM:

   This case is on remand from the United States Supreme Court for
"further consideration in light of Clay v. United States," 537 U.S. 522,
123 S. Ct. 1072 (2003). Melvin Quick seeks to appeal the district
court’s order denying relief on his motion filed under 28 U.S.C.
§ 2255 (2000). Because we find that he fails to make a substantial
showing of the denial of a constitutional right as discussed below, we
deny a certificate of appealability and dismiss the appeal.

   The district court, in rendering its decision, dismissed Quick’s
amended § 2255 claims as time-barred under the AEDPA. Under pre-
vailing Fourth Circuit caselaw at that time, Quick’s conviction was
considered final as of the time this court issued its mandate affirming
the conviction. See United States v. Torres, 211 F.3d 836, 839 (4th
Cir. 2000). The Supreme Court abrogated the rule announced in Tor-
res in its recent opinion in Clay, and held that a federal criminal con-
viction becomes final when the time expires for filing a petition for
certiorari in the Supreme Court contesting the appellate court’s affir-
mation of the conviction. Clay, 123 S. Ct. at 1079. Thus, in light of
Clay, we now find that Quick’s amended claims were timely filed
under the AEDPA.

   Quick may not appeal from the denial of relief on his § 2255
motion, however, unless a circuit justice or judge issues a certificate
of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of
appealability will not issue absent "a substantial showing of the denial
of a constitutional right." 28 U.S.C. § 2253(c)(2) (2000). A prisoner
satisfies this standard by demonstrating that reasonable jurists would
find both that his constitutional claims are debatable and that any dis-
positive procedural rulings by the district court are also debatable or
wrong. See Miller-El v. Cockrell, 537 U.S. 322, ___, 123 S. Ct. 1029,
1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.
Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).

   While we conclude that jurists of reason could debate the correct-
ness of the district court’s procedural finding that Quick’s amended
claims were time-barred under the AEDPA, we have independently
                        UNITED STATES v. QUICK                          3
reviewed the record and conclude that Quick has not demonstrated the
denial of a constitutional right as to these amended claims. We further
find that Quick has not made the requisite showing to obtain a certifi-
cate of appealability as to any of the claims raised in his initial § 2255
motion.

  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            DISMISSED